Exhibit 10.4

Incentive Bonus Plan

I. Philosophy

The goal of the Incentive Bonus Plan is to promote teamwork in the
accomplishment of difficult annual objectives.

For employees selected to participate in the Incentive Bonus Plan, bonus
payments will be based on a combination of company-wide or division-wide
achievement of performance milestones as well as individual performance.

Bonuses are intended be paid on an annual basis based on the objectives
established for the applicable year.

II. Participation:

Employees eligible to participate in the plan are identified in Appendix A.
Based on the recommendation of the CEO, additional employees may be added to the
plan and participants may be removed from the plan at any time at the sole
discretion of the Compensation Committee.

Participants in the plan will not be eligible for any other performance-based
bonus plans, including commission programs or variable-pay plans, other than the
company's stock option plan.

Participants who work less than twelve months but more than one month in any
given year (e.g., new hires and participants who take on leaves of absence) will
receive a prorated bonus based on the percent of the year worked.

To be eligible to receive a bonus, participants must be employed as of the bonus
payment date. Participants whose employment is terminated for any reason or no
reason prior to the bonus payment date will not be entitled to receive a bonus.

The bonus payment date will be determined by the Compensation Committee in its
discretion, and is anticipated to be during the first two weeks of April of each
year.

Bonuses will be paid in cash in a single lump sum on the bonus payment date,
less any required withholding.

III. Determination of Bonuses

Each participant's bonus will equal the product obtained by multiplying (i) the
participant's annual base salary by (ii) the participant's maximum Bonus Rate
(as determined by the Compensation Committee and identified on Appendix A) by
(iii) the Division Bonus Percentage or Company Bonus Percentage (as applicable)
by (iv) the participant's Individual Performance Factor.

Annual employee ratings and the resulting Individual Performance Factor will be
determined by company management and subject to review by the Compensation
Committee. Any bonus payment to an officer of the company must be reviewed and
approved by the Compensation Committee. Subject to adjustment by the
Compensation Committee, Individual Performance Factors will be based on the
following table:

[image233.gif]

This table is only a guide for determining Individual Performance Factors and
the actual Individual Performance Factors may differ at the discretion of the
Compensation Committee.

Notwithstanding any contrary provision of the plan, the Compensation Committee
in its sole discretion may eliminate or reduce the bonus payable to any
participant which otherwise would be payable under the plan.

IV. Performance Targets and Division/Company Bonus Percentages

Performance targets will be based on the following:

(1) Increased sales by capturing new customers and markets, expanding current
customers and markets, introducing new products, and making acquisitions.

(2) Increased profits as evidenced by increasing gross margin and achieving
profitability goals.

(3) Improved cash position and asset utilization by increasing the amount of
inventory turnover (i.e., increase turns) while decreasing the accounts
receivable collection period (i.e., a decrease in the days sales outstanding or
DSO metric).

The Company Bonus Percentage will be a function of the following annual budget
milestones (relative percentages in parentheses): revenues (25%), gross margin
(25%), operating profit (25%), DSO (12.5%) and net inventory turns (12.5%).
Achieving the targeted annual budget in each category will result in the full
percentage (i.e., 25% or 12.5%) for that category; performance above or below
the targeted annual budget will result in a higher or lower percentage based
upon a sliding scale established by the Compensation Committee. The Company
Bonus Percentage will be determined by totaling the percentages achieved for
each milestone.

Separate performance targets and Division Bonus Percentage calculations will be
established for each division.

Each participant's bonus will be a function of either the Company Bonus
Percentage or the applicable Division Bonus Percentage, as determined by the
Compensation Committee (see Appendix A).

No bonus will be paid to a participant if the company or division (as applicable
for each participant) does not achieve an operating profit, regardless if other
performance targets are satisfied. The company or division operating profit
before any adjustment for the bonus payment must be at least double the
corporate or division bonus payout amount in order to receive the full bonus
payment. If the company or division operating profit is less than twice the
bonus payout amount, then the bonus will be reduced on a prorated basis.

V. General Provisions

Each bonus that may become payable under the plan will be paid solely from the
general assets of STI. Nothing in this plan will be construed to create a trust
or to establish or evidence any participant's claim of any right to payment of a
bonus other than as an unsecured general creditor with respect to any payment to
which he or she may become entitled.

The plan will be administered by the Compensation Committee of STI's Board of
Directors. The Compensation Committee will have all powers and discretion
necessary or appropriate to administer the plan and to control its operation,
including, but not limited to, the power to (a) determine which employees will
be participants in the plan, (b) prescribe the terms and conditions of the
bonuses, (c) interpret the plan, (d) adopt rules for the administration,
interpretation and application of the plan as are consistent therewith, and
(f) interpret, amend or revoke any such rules. The plan may be amended,
suspended or terminated prematurely in the sole and absolute discretion of the
Compensation Committee.

To the maximum extent permitted by law, a participant's rights or benefits under
this plan will not be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge the same will be void. No right or benefit
under the plan will in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the participant.

If any provision of the plan is found to be invalid or unenforceable, such
provision will not affect the other provisions of the plan, and the plan will be
construed in all respects as if such invalid provision had been omitted. The
provisions of the plan shall be governed by and construed in accordance with the
laws of the state of California (without regard to its conflict of law rules).

This plan does not constitute a contract of employment or consultancy or impose
on either the participant or STI, its subsidiaries or its successor any
obligation to retain the participant as an employee or consultant. This plan
does not change the status of a participant as an employee at will, nor the
policies of STI regarding termination of employment, nor guarantee further
continuing participation in the plan.




--------------------------------------------------------------------------------


